             Case 7:19-cr-00245-KMK
             Case 7:19-cr-00245-KMK Document
                                    Document 128
                                             127 Filed
                                                 Filed 12/22/20
                                                       12/22/20 Page
                                                                Page 1
                                                                     1 of
                                                                       of 1
                                                                          1



                                                   MEMO ENDORSED
                                         Green & Willstatter
                                             ATTORNEYS AT LAW
                                         200  MAMARONECK AVENUE
                                                 SUITE 605
                                       WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN                             (9 1 4) 948-5656
RICHARD 0 . WILLSTATTER                     FAX (9 1 4) 948-8730          E-MAIL: THEOSGREEN@MSN .COM



December 22, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

           re: United States v. Miller (Corey Webb), 19-cr-245 (KMK)

Dear Judge Karas:

         This letter is an application to extend the date for Corey Webb to voluntarily surrender to the
Bureau of Prisons, currently scheduled for January 6, 2021, for one month, to February 5, 2021, or
such other date around that time that the Court deems appropriate. Judgment was filed on November
23, 2020.
         Mr. Webb, who was sentenced to a custodial term of 36 months and had his bail continued
following sentencing, has not yet received notification of his designation to a Bureau of Prisons
facility. Particularly as Mr. Webb suffers from cardiomyopathy and heart failure, which are
considered COVID-19 risk factors, it would be far preferable for Mr. Webb to surrender directly to
his designated facility rather than surrendering to the U.S . Marshals pending designation, as the latter
scenario would involve additional movement through the system to different facilities, with the
resulting potential for increased exposure to the virus.
         I am advised by pre-trial services officer Vincent Adams that his office has no objection to
the requested extension. The government has not as yet taken a position on the application, as it had
been awaiting a response to its inquiry to BOP. In my own inquiries to the probation department,
I was advised as oflate yesterday afternoon by U.S. Probation Officer Katrina Minus-Shepherd that
designation had not yet been determined. Another probation office staff member separately advised
me that the judgment was only recently forwarded to BOP by the Marshals office, and indicated that
she might seek to have the designation process expedited. In any event, given the nearness of the
current surrender date and the importance of BOP taking the time to assess a proper designation
given Mr. Webb's medical needs, we are seeking the requested extension.
Granted.

l\o
, ~,~
      /rder;d .   ,A j
                            12/22/20
                                                  Very truly yours,
                                                  Isl Theodore S. Green
                                                  Theodore S. Green
cc·    1\11 ~9\lll~;l (~y ,Cf)
